Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Cousin on 3/7/2022.

The application has been amended as follows: 


IN THE CLAIMS:

Cancel claims 1-30.



(a)    co-administering a reduced starting dose of everolimus and the therapeutically effective amount of cannabidiol to the human;
(b)    monitoring the human’s blood plasma concentration of everolimus; 
(c)    increasing the reduced starting dose of everolimus administered in step (a) by at least 10% to a dose that achieves a blood plasma trough concentration of everolimus ranging from 5-15 ng/mL, Cmax of everolimus that is less than or equal to 50 ng/mL, or AUC 0-24 of everolimus that is less than or equal to 500 h*ng/mL; 
wherein said monitoring in step (b) occurs one to two weeks after the human begins receiving everolimus;
wherein cannabidiol is synthetic or purified; and 
wherein the starting dose of everolimus for treating tuberous sclerosis complex in the human is 5 mg/m2 once daily.

32.  (New) The method of claim 31, wherein the therapeutically effective amount of cannabidiol ranges from about 5 mg/kg/day to about 25 mg/kg/day.

33. (New) The method of claim 31, wherein the therapeutically effective amount of cannabidiol is 25 mg/kg/day.


35.            (New) The method of claim 31, wherein the human has moderate hepatic impairment, and the amount of cannabidiol administered in step (a) is about 12.5 mg/kg/day.
36.            (New) The method of claim 31, wherein the human has severe hepatic impairment, and the amount of cannabidiol administered in step (a) is about 5 mg/kg/day.
37.            (New) The method of claim 31, wherein the cannabidiol is purified.
38.            (New) The method of claim 37, wherein the cannabidiol has a purity of at least 95 % (w/w) cannabidiol.
39.            (New) The method of claim 38, wherein the cannabidiol has a purity of at least 98 % (w/w) cannabidiol.
40.          (New) The method of claim 31, wherein the reduced starting dose of everolimus administered in step (a) is less than 4.5 mg/m2 everolimus once daily. 
41.          (New) The method of claim 31, wherein the reduced starting dose of everolimus administered in step (a) ranges from about 2.5 mg/m2 to about 4.5 mg/m2 of everolimus.
2.
43.          (New) The method of claim 31, wherein the reduced starting dose of everolimus administered in step (a) ranges from about 2.25 mg/m2 to about 4.1 mg/m2 of everolimus.
44.          (New) The method of claim 31, wherein the reduced starting dose of everolimus administered in step (a) is about 2.25 mg/m2.
45.          (New) The method of claim 31, further comprising treating generalized seizures in the human.
46.          (New) The method of claim 45, wherein the generalized seizures are tonic–clonic, tonic, clonic or atonic seizures.
47.          (New) The method of claim 31, further comprising treating focal seizures in the human.
48.          (New) The method of claim 47, wherein the focal seizures are focal motor seizures without impairment of consciousness or awareness; focal seizures with impairment of consciousness or awareness; or focal seizures evolving to bilateral generalized convulsive seizures and generalized seizures.
49.          (New) The method of claim 31, which reduces the total number of seizures compared to the number of seizures experienced during a baseline period before cannabidiol was administered in the human.

51.          (New) The method of claim 31, wherein step (c) comprises increasing the reduced starting dose of everolimus administered in step (a) to a dose that achieves a blood plasma trough concentration of everolimus ranging from 5-15 ng/mL.
52.          (New) The method of claim 31, wherein the reduced starting dose of everolimus administered in step (a) comprises administering 5 mg/m2 or 4.5 mg/m2 every other day. 
53.          (New) The method of claim 51, wherein the reduced starting dose of everolimus administered in step (a) ranges from about 2.5 mg/m2 to about 4.5 mg/m2 of everolimus.
54.          (New) The method of claim 51, wherein the reduced starting dose of everolimus administered in step (a) is about 2.5 mg/m2.
55.          (New) The method of claim 51, wherein the reduced starting dose of everolimus administered in step (a) comprises administering 5 mg/m2 or 4.5 mg/m2 every other day. 





The following is an examiner’s statement of reasons for allowance:   the closest prior art is WO 2018/234811 which teaches using CBD to treat tuberous sclerosis complex but does NOT teach the increasing of the everolium dose step of applicant’s claims.
 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655